Decided April 26, 1929.
It appearing to the court that upon the third day of December, 1928, this court rendered judgment for relator and entered its order annulling an order of the district court of Silver Bow county of date September 22, 1928 (see 83 Mont. 377,272 P. 553), and that the relator is entitled to his costs in this court in the sum of ten dollars, being the amount of the fee paid the clerk for filing the petition for a writ of review, and that the relator is entitled to the entry of judgment therefor:
Now, upon motion of John A. Shelton and H.J. Freebourn, Esqs., attorneys for the relator, it is ordered that judgment be, and the same is hereby, entered in favor of the relator and against the district court of the second judicial district of the state of Montana, in and for the county of Silver Bow, and the Hon. W.E. Carroll, Judge thereof, for relator's costs, taxed in the sum of ten dollars; and whereas neither the court nor said judge is liable for said costs but the litigation arose in Silver Bow county, Montana,
It is ordered, adjudged and decreed that Silver Bow county, Montana, is liable for the amount of said judgment, and that the same be paid in due course.